DETAILED ACTION
This communication is responsive to applicant’s response filed October 27, 2022. Applicant’s arguments have been carefully considered.
Claim(s) 13-23 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference (JP 11-189154).
The JP reference discloses a trim assembly comprising trim part 9 including at least one bearing device at 11, 12; and a device (Fig. 2) readable as a first emergency catch device including first support 10 and first catch bolt 15, which is received in bolt hole 21 (Fig. 1); wherein, the first catch bolt has an inner contact surface facing toward trim part 9 and first spacer 20, and the first catch bolt and the first spacer are connected to first support 10. The structure of the JP reference is considered to include the combination of features of instant claim 13 (see the examiner’s annotated Figs. 2 and 7 of JP ‘154).

    PNG
    media_image1.png
    450
    674
    media_image1.png
    Greyscale


Regarding instant claim 14, the trim part in the structure of the JP reference includes at least one first flap 9. 
Regarding instant claim 15, consider the first flap pivot axis at 11, 12 in the structure of the JP reference.
Regarding instant claims 16-18, the first emergency catch device shown in Fig. 2 of the JP reference is connected to trim part 9.
Regarding instant claims 19-21, consider the structure shown in Fig. 2 of the JP reference, wherein the first emergency catch device is configured for coupling to trim part 9 via bolt 15, which is also readable a first closure arranged on trim part 9.
Regarding instant claim 22, consider the structure of the JP reference, wherein first closure 15 includes a head portion readable as a first lock catch.
Regarding instant claim 23, consider the structure of the JP reference, wherein first closure 15 is formed as a bolt lock with a locking stud.
Regarding instant claim 29, consider the structure of the JP reference, wherein trim part 9 is readable as being connected (directly or indirectly) to the vehicle chassis via the bearing device at 11, 12.
Regarding instant claim 30, consider the structure of the JP reference, wherein trim part 9 is readable as being connected (directly or indirectly) to the vehicle chassis via the first emergency catch device shown in Fig. 2.
Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 11-189154) in view of Do (US 2017/0274912).
The JP reference is applied above.
Do discloses a structure having plurality of protruding parts and a trim assembly configured with a plurality of cutouts/openings 32-35 to accommodate the various protruding parts. In view of Do, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of the JP reference to include protruding parts and cutouts/openings, similar to that taught by Do, for performing expected functions and achieving expected advantages thereof. The structure of the JP reference, as modified, is considered to include the combination of features of instant claim 24-27, wherein the cutouts/openings are also readable closure cutouts, as broadly claimed, and at least one of the cutouts/openings in the structure of the JP reference, as modified, that is nearest to the first closure is also readable as an opening in a region of the first closure, as broadly claimed.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 11-189154) in view of Japanese reference (JP 2000-52981).
JP ‘154 is applied above.
JP ’981 discloses a mounting structure including mount/spacer 18 formed as an elastic buffer. In view of JP ‘981, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form mount/space 20 in the structure of JP ‘154 as an elastic buffer, similar to that taught in JP ‘981, for performing the expected function and achieving expected advantage thereof, such as to control vibration for reducing noise.  
Response to applicant’s argument:
Applicant’s arguments have been considered, but they are not persuasive because the wordings in the instant claims remain broad enough to cover the corresponding features of the applied prior art. For example the instant claimed features, such as the trim part, the bearing device, the emergency catch device, the first support, the first catch bolt with the contact surface, and the spacer (recited in instant claim 13), are broad enough to cover the features in the structure of JP ‘154, which are described and shown in the above examiner’s annotation of Figs. 2 and 7 of JP ‘154 above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617